408 F.2d 491
Joseph P. GERARDI, Appellant,v.SECRETARY OF HEALTH, EDUCATION AND WELFARE, and Social Security Administration, Appellee.
No. 23011.
United States Court of Appeals Ninth Circuit.
February 24, 1969.

Joseph P. Gerardi, pro per.
Carolyn M. Reynolds (argued), Asst. U. S. Atty., Wm. M. Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellee.
Before MERRILL, ELY and CARTER, Circuit Judges.
PER CURIAM.


1
This action was commenced pursuant to Sec. 205(g) of the Social Security Act as amended, 42 U.S.C. § 405(g) for judicial review of a final decision of the Secretary of Health, Education and Welfare, which had disallowed appellant's claim for disability benefits. The district court affirmed the decision of the Secretary and appellant appealed.

The Secretary found:

2
"* * * no serious functional limitation has been demonstrated and, viewing the medical and non-medical evidence as a whole, it does not appear that the claimant's overall capacity has been so impaired at any time as to have precluded him from continuing to engage in some type of substantial gainful work for which he is so well qualified were he so motivated."


3
Sec. 205(g) of the Social Security Act, 42 U.S.C. § 405(g) provides, "the findings of the Secretary as to any fact, if supported by substantial evidence, shall be conclusive."


4
The findings were supported by substantial evidence. Even the professional medical opinions submitted by appellant and relied upon by him did not state or imply that his injuries are such that he is unable to work.


5
The judgment is affirmed.